DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. In addition, Lee US 2016/0252665 (at least figs.1), Shestak US 2012/0092590 (figs.2 and 3) and Sugita US 2012/0069272 (figs.1-4), Shim US 2014/0353618 (at least fig.13), An US 2015/0177549 (at least fig.2) and Woodgate US 2006/0176541 (at least fig.7) taken along or in combination, at least fails to disclose or suggest the claim limitations of “an optical composite film having a reflection grating film layer, an extraordinary light refractive index of the optically-uniaxial optical film layer is less than an ordinary light refractive index of the optically-uniaxial optical film layer; and a refractive index of the substrate layer is less than the ordinary light refractive index of the optically-uniaxial optical film layer” along with other claim limitations. Claims 2-20 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIA X PAN/Primary Examiner, Art Unit 2871